Downey, J.
The appeal in this case must be dismissed without any decision upon the questions which counsel present. There were three defendants to the action in the common pleas, and the judgment was against all of them. One only of them appeals, and, without complying with section 551, p. 270, 2 G. & H., submits the cause. Cases have so frequently had to be dismissed for this reason, thgt it seems to us that counsel should see the hecessity of giving attention to this point. The clerk’s certificate to the transcript is not authenticated by affixing the seal.
The appeal is dismissed, with costs.